Name: Council Regulation (EC) No 1899/2001 of 27 September 2001 amending Regulation (EC) No 194/1999 imposing definitive anti-dumping duties on imports of hardboard originating in Bulgaria, Estonia, Latvia, Lithuania, Poland and Russia and definitively collecting the provisional duties imposed
 Type: Regulation
 Subject Matter: competition;  international trade;  Europe;  trade;  building and public works
 Date Published: nan

 Avis juridique important|32001R1899Council Regulation (EC) No 1899/2001 of 27 September 2001 amending Regulation (EC) No 194/1999 imposing definitive anti-dumping duties on imports of hardboard originating in Bulgaria, Estonia, Latvia, Lithuania, Poland and Russia and definitively collecting the provisional duties imposed Official Journal L 261 , 29/09/2001 P. 0001 - 0002Council Regulation (EC) No 1899/2001of 27 September 2001amending Regulation (EC) No 194/1999 imposing definitive anti-dumping duties on imports of hardboard originating in Bulgaria, Estonia, Latvia, Lithuania, Poland and Russia and definitively collecting the provisional duties imposedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1) and in particular Article 8 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 7 November 1997, by means of a notice published in the Official Journal of the European Communities(2), the Commission announced the initiation of an anti-dumping proceeding in respect of imports of hardboard originating, inter alia, in Latvia.(2) The proceeding resulted in anti-dumping duties being imposed by Regulation (EC) No 194/1999(3) in January 1999 in order to eliminate the injurious effects of dumping.(3) In parallel, by Decision 1999/71/EC(4), the Commission also accepted an undertaking from, inter alia, one Latvian company AS "BolderÃ ¢ja" (TARIC Additional Code 8499 ), and imports of hardboard originating in Latvia exported to the Community by this company were exempted from the anti-dumping duty by Article 2(1) and (3) of the abovementioned Regulation.B. VOLUNTARY WITHDRAWAL OF AN UNDERTAKING(4) Following changes in its trading activities, AS "BolderÃ ¢ja", advised the Commission that it wished to withdraw its undertaking. Accordingly, by Commission Decision 2001/707/EC(5), the name of this company has been deleted from the list of companies from which undertakings are accepted in Article 1(1) of Decision 1999/71/EC.C. AMENDMENT OF REGULATION (EC) No 194/1999(5) In view of the above, Article 2(3) of Regulation (EC) No 194/1999 which lists the companies exempted from the anti-dumping duties should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Article 2(3) of Regulation (EC) No 194/1999 shall be replaced by the following: "3. Imports accompanied by an undertaking invoice shall be declared under the following TARIC additional codes:>TABLE>"Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 September 2001.For the CouncilThe PresidentM. Verwilghen(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ 257, 11.10.2000, p. 2).(2) OJ C 336, 7.11.1997, p. 2.(3) OJ L 22, 29.1.1999, p. 16.(4) OJ L 22, 29.1.1999, p. 71.(5) See page 65 of this Official Journal.